Citation Nr: 0209143	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  00-18 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin disorder.

(The issue of entitlement to service connection for a skin 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
February 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

On February 20, 2002, a videoconference hearing was held 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 1991 & Supp. 2001).  A transcript of that hearing has 
been associated with the record on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3, 099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After providing the 
notice and reviewing any response to the notice from the 
appellant or his representative, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  In a February 1998 rating decision, it was determined 
that new and material evidence sufficient to reopen the 
appellant's claim for service connection for a skin rash had 
not been submitted; despite appropriate notification, the 
appellant did not perfect an appeal.

2.  Evidence associated with the record since the February 
1998 rating decision is so significant that it must be 
considered along with all the evidence of record in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  Evidence received since the February 1998 rating decision 
is new and material, and the appellant's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1994 rating decision, the RO denied the appellant's 
claims of entitlement to service connection for a rash and 
for skin cancer.  Notice of this decision was provided by 
letter, dated May 25, 1994.  The appellant did not appeal 
that decision.  In a February 1998 rating decision, the RO 
concluded that new and material evidence sufficient to reopen 
the appellant's claim of entitlement to service connection 
for a skin rash had not been submitted and denied the 
appellant's claim.  Notice of this decision was provided by 
letter, dated March 6, 1998.  The appellant did not appeal 
that decision.  The appellant now seeks to reopen his claim 
of entitlement to service connection for a skin disorder.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Additionally, the Secretary of VA (Secretary) amended 
38 C.F.R. § 3.156(a) on August 29, 2001, for the purpose 
redefining what constitutes new and material evidence in 
order to reopen a final decision.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  These changes are prospective, however, and 
only apply to claims filed on or after August 29, 2001.  
Therefore, these changes do not apply to the present case.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2001).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The appellant is seeking service connection for a skin 
disorder.  In a February 1998 rating decision, the RO denied 
re-opening of the appellant's claim of entitlement to service 
connection for a skin rash, which had been denied previously 
by the RO in May 1994.  The appellant was notified of the 
decision on March 6, 1998, and he did not appeal.  Decisions 
by the RO are final unless appealed to the Board.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (2001); see also 38 C.F.R. §§ 20.200, 20.302 (2001).  
However, the law and regulations allow for reopening a claim, 
even if finality has attached, if new and material evidence 
has been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  Accordingly, the Board must look 
to the evidence added to the record since the February 1998 
final decision.  The evidence received after February 1998 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  The February 
1998 rating decision denied reopening of the appellant's 
claim of entitlement to service connection for a skin rash 
because the evidence of record did not show a chronic skin 
disorder or rash during service.  Therefore, the Board will 
consider whether evidence submitted since that decision is 
new and material to reopen the appellant's claim.

Evidence submitted since the RO's February 1998 denial of the 
appellant's claim consists of:  (1) a report of treatment of 
the appellant in September 1999 at the Tulane Cancer Center 
Comprehensive Clinic; (2) a November 1999 lay statement from 
a veterans service organization officer; (3) the testimony of 
the appellant at a February 2002 videoconference hearing; and 
(4) the appellant's pleadings and statements in support of 
his claim.

The Board has reviewed all of the additional evidence 
received herein since the February 1998 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection for 
a skin disorder, and, therefore, the claim is reopened.  In 
particular, the appellant's testimony at the May 2002 hearing 
that, in service, he experienced itching on his leg and 
noticed a couple of brown spots at that time, which continued 
to appear thereafter, coupled with the September 1999 report 
from Tulane Cancer Center Comprehensive Clinic noting that 
the appellant first noticed a rash in the 1950s and that his 
current complaints included itchiness and irritation of 
lesions from cutaneous T-cell lymphoma.

The treatment report is clearly "new" evidence, because it 
was not before the RO at the time of its February 1998 
decision.  The appellant's testimony, though somewhat 
redundant of his prior statements, contains a greater degree 
of specificity in illuminating his symptoms in service and 
is, therefore, also new.  The Board also finds it to be 
material in that it contributes to a more complete picture of 
the circumstances surrounding the origin of the claimed 
disability.  The new evidence provides to the Board a more 
complete understanding than prior descriptions of the 
appellant's symptoms in and since service as well as of his 
current physical complaints, and the new evidence is 
bolstered by the February 7, 1994 treatment note by D. A., 
M.D., which was previously of record and states, "I suspect 
[the appellant] has had parapsoriasis en plaque for [years] 
and it has gradually evolved into T-cell lymphoma."  The new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
without considering whether the evidence will change the 
outcome of the claim and presuming its credibility, the Board 
concludes that new and material evidence sufficient to reopen 
the claim for service connection for a skin disorder has been 
submitted.  Thus, the Board reopens the claim for service 
connection for a skin disorder and, as noted in the 
introduction, will undertake additional development on the 
issue of entitlement to service connection for a skin 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for a 
skin disorder is reopened, and, to this extent, the appeal is 
granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


